DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28, 30-38, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter which was not described is that the viscosity of the thickened material at 30 °C is 2,000 to 100,000 Pa·s. The specification states that this viscosity occurs 20 days after the preparation of the composition, while the claims merely state the material is “thickened”. The word “thickened” is broad and does not suggest to a person having ordinary skill in the art a specific number of days has passed since preparation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” in claim 41 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to delete the word.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 27, 28, 30-35, 37, 38, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman-Kammula et al. (WO 98/22527) in view of Mitsutsuji et al. (JP 2008-038082) using the English language translation supplied with the IDS of October 7, 2019 for the citations below.
Regarding claims 21, 27, 30 and 40: Coleman-Kammula et al. teaches a sheet molding compound (title) comprising reinforcing fiber (abstract) and a thickened (abstract) epoxy resin composition comprising a liquid epoxy resin (abstract), an acid anhydride, and a curing agent (pg. 4 lines 14-27). Coleman-Kammula et al. teaches carbon fiber (pg. 12 lines 1-3). Coleman-Kammula et al. also teaches the thickened viscosity in the range of 30,000-150,000 Pa∙s (pg. 4 lines 1-2).
Coleman-Kammula et al. does not teach a glycidyl amine-based epoxy resin. However, Mitsutsuji et al. teaches a similar composition comprising N, N, N’, N’-tetraglycidyl-m-xylylenediamine (para. 28). Mitsutsuji et al. teaches the glycidyl amine type epoxy resin is an “epoxy resin other than a bifunctional epoxy resin”, which can be in a range of 0 to 40 parts by weight in 100 parts by weight of all epoxy resins (para. 28), which overlaps the claimed range. Coleman-Kammula et al. and Mitsutsuji et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin compositions cured with acid anhydrides and reinforced with fiber.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the N, N, N’, N’-tetraglycidyl-m-xylylenediamine of Mitsutsuji et al. in the composition of Coleman-Kammula et al. and would have been motivated to do so since Coleman-Kammula et al. teaches amine-based epoxies can be used, and the number of glycidyl groups affect the amount of crosslinking in the cured product.
Regarding claim 22: Coleman-Kammula et al. teaches a composition comprising 12 parts by weight of MHHPA, or methylhexahydrophthalic anhydride to 100 parts by weight epoxy resin (Table 1, Ex. 1), which overlaps the claimed range.
Regarding claim 28: Coleman-Kammula et al. teaches 13 parts curing agent per 100 parts epoxy (table 1, Ex. I).
Regarding claims 31, 33, 34, and 35: Coleman-Kammula et al. teaches methylhexahydrophthalic anhydride (table 1, Ex. I), which is a liquid and has two cyclic acid anhydrides in the molecule and is represented by the claimed formula (2).
Regarding claim 32 and 37: Coleman-Kammula et al. teaches dicyandiamide (table 1, Ex. I), which is a solid.
Regarding claim 38: Coleman-Kammula et al. teaches 1-methyl imidazole (pg. 11 lines 10-15), which is a liquid.
Regarding claim 41: Coleman-Kammula et al. teaches a difunctional bisphenol type epoxy resin (pg. 6 lines 18-25).
Regarding claim 42: Coleman-Kammula et al. teaches curing the epoxy compound (pg. 9 lines 13-17).

Claims 23-26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman-Kammula et al. (WO 98/22527) in view of Mitsutsuji et al. (JP 2008-038082) using the English language translation supplied with the IDS of October 7, 2019 for the citations below as applied to claim 21 set forth above and in view of Matsumura et al. (JP 2014-185256) using the English language translation supplied with the IDS of October 7, 2019 for the citations below.
Regarding claims 23-26 and 36 : Coleman-Kammula et al. and Mitsutsuji et al. teach the basic claimed compound as set forth above. Not disclosed are the viscosity properties claimed.  However, it appears from the instant specification that the selection of epoxy resin, acid anhydride, and imidazole lead to these properties (see examples 7, 8, 10-12, 15-23).  Coleman-Kammula et al. teaches the use of bisphenol A type epoxy resin (pg. 6 lines 18-24) and methyl tetrahydrophthalic anhydride (pg. 8 lines 1-10), while Mitsutsuji et al. teaches N, N, N’, N’-tetraglycidyl-m-xylylenediamine (para. 28) as set forth above, which are the epoxy and acid anhydride components that lead to the properties in the instant specification.  Not disclosed is the 2,4-diamino-6-[2’-methylimidazole-(1’)]-ethyl-s-triazine.  However, Matsumura et al. teaches a similar composition comprising 2,4-diamino-6-[2’-methylimidazole-(1’)]-ethyl-s-triazine, which compound has a melting point within 120 °C  and 300°C. Coleman-Kammula et al. and Matsumura et al. are analogous art since they are both concerned with the same field of endeavor, namely carbon fiber reinforced epoxy compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the 2,4-diamino-6-[2’-methylimidazole-(1’)]-ethyl-s-triazine of Matsumura et al. in the composition of Coleman-Kammula et al. and would have been motivated to do so since it leads to a short cure time, as evidenced by Matsumura et al. (para. 36). Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious (MPEP 2145 II). 

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Mitsutsuji et al. does not teach the thickened material and the viscosity are not persuasive since, due to amendment, Coleman-Kammula et al. is used to teach these features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767